[Cite as Kelley v. Miami Univ., 2010-Ohio-2036.]

                                      Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




ERIN KELLEY

       Plaintiff

       v.

MIAMI UNIVERSITY

       Defendant

        Case No. 2009-09213-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Erin Kelley, a student attending defendant, Miami University
(Miami), filed this action alleging that her laptop computer was damaged as a proximate
cause of negligence on the part of a Miami employee. In her complaint, plaintiff related
that an unidentified Miami professor “knocked into my laptop while carrying boxes into
the room,” which in turn caused the laptop, an Apple Powerbook G4, to fall to the floor
“destroying the power supply and other core components.” Plaintiff recalled that the
described damage incident occurred at approximately 5:00 p.m. on April 10, 2009.
Plaintiff did not designate a location where the described damage incident occurred.
        {¶ 2} 2)       Plaintiff submitted a repair estimate (dated October 23, 2009) for her
Apple Powerbook G-4 in the amount of $1,240.00.                The repair estimate bears the
notation:    “Date of Purchase:           19-Aug-05.”   The repair estimate also contains the
following information:
        {¶ 3} “Issue: External casing has been damaged from machine being dropped.
Excessive dents on bottom casing around DCIN and optical drive input. Has dents on
the corners. Top case has been removed and hard drive has been removed.”
       {¶ 4} 3)    Plaintiff filed this complaint seeking to recover damages in the
amount of $1,240.00, the estimated cost of repairing her laptop that was well over three
years old at the time of the described damage incident. The $25.00 filing fee was paid
and plaintiff requested reimbursement of that cost along with her damage claim.
       {¶ 5} 4)    Defendant filed an investigation report requesting plaintiff’s claim be
dismissed. Defendant based this request on the position that:
       {¶ 6} “The Plaintiff has failed to provide sufficient information as to the location
of the incident, the Miami University employee(s) involved and any witnesses to the
incident so as to allow the Defendant to adequately investigate this complaint.”
       {¶ 7} 5)    Plaintiff filed a response stating that, “[m]y witness, Dana Saulnier, is
the professor that knocked the laptop over.” Plaintiff advised that Saulnier “will be able
to give a witness statement concerning the events that happened.” Plaintiff did not
provide a statement from Saulnier or any other witness to the described damage event
of Friday, April 10, 2009. Plaintiff did not provide any information regarding the location
of her described occurrence.     Plaintiff did not submit any evidence concerning the
market value of her Apple Powerbook G4 laptop as of April 10, 2009.
                                CONCLUSIONS OF LAW
       {¶ 8} For plaintiff to prevail on a claim of negligence, she must prove, by a
preponderance of the evidence, that defendant owed her a duty, that it breached that
duty, and that the breach proximately caused her injuries.        Armstrong v. Best Buy
Company, Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding
Products, Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707. Plaintiff
has the burden of proving, by a preponderance of the evidence, that she suffered a loss
and that this loss was proximately caused by defendant’s negligence. Barnum v. Ohio
State University (1977), 76-0368-AD. However, “[i]t is the duty of a party on whom the
burden of proof rests to produce evidence which furnishes a reasonable basis for
sustaining his claim. If the evidence so produced furnishes only a basis for a choice
among different possibilities as to any issue in the case, he fails to sustain such
burden.” Paragraph three of the syllabus in Steven v. Indus. Comm. (1945), 145 Ohio
St. 198, 30 O.O. 415, 61 N.E. 2d 198, approved and followed.
       {¶ 9} “If an injury is the natural and probable consequence of a negligent act
and it is such as should have been foreseen in light of all the attending circumstances,
the injury is then the proximate result of the negligence. It is not necessary that the
defendant should have anticipated the particular injury. It is sufficient that his act is
likely to result in an injury to someone.” Cascone v. Herb Kay Co. (1983), 6 Ohio St. 3d
155, 160, 6 OBR 209, 451 N.E. 2d 815, quoting Neff Lumber Co. v. First National Bank
of St. Clairsville, Admr. (1930), 122 Ohio St. 302, 309, 171 N.E. 327. This court, as trier
of fact, determines questions of proximate causation. Shinaver v. Szymanski (1984), 14
Ohio St. 3d 51, 14 OBR 446, 471 N.E. 2d 477.
       {¶ 10} Defendant was charged with a duty to exercise reasonable care for the
protection of plaintiff’s property. Jagoditz v. Miami University (2005), 2005-01986-AD;
Wise v. Miami University, Ct. of Cl. No. 2007-04621, 2007-Ohio-7245. However, under
the limited evidence presented in the instant claim, the court finds plaintiff has failed to
prove her property was damaged as a proximate cause of any negligent conduct by
defendant’s employee during the course and scope of employment.                 Consequently,
plaintiff has failed to prove defendant breached any duty of care owed to her in regard
to property protection. Therefore, plaintiff’s claim is denied.


                                Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




ERIN KELLEY

      Plaintiff

      v.

MIAMI UNIVERSITY

      Defendant

       Case No. 2009-09213-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION
         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Erin Kelley                                       Paul S. Allen
9648 Friar Tuck Drive                             Court of Claims Coordinator
West Chester, Ohio 45069                          Miami University
                                                  Roudebush Hall, Room 14
                                                  Oxford, Ohio 45056
RDK/laa
1/12
Filed 1/27/10
Sent to S.C. reporter 5/7/10